 1                                                                           JS-6
 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                              CENTRAL DISTRICT OF CALIFORNIA

 9                                  SOUTHERN DIVISION – SANTA ANA

10

11   JOSEPH P. COLLINS and NANCY E.               Case No. SACV 17-00974 AG (JCGx)
     COLLINS,
12
                      Plaintiffs,
13                                                JUDGMENT
           v.
14
     UNITED STATES OF AMERICA,
15
                      Defendant.
16
17

18
           The Court enters judgment for Defendant and against Plaintiffs.
19

20

21
     Dated October 12, 2018                                 _____________________________
22                                                                     Hon. Andrew J. Guilford
                                                                     United States District Judge
23

24

25

26

27

28


                                              JUDGMENT
